Citation Nr: 0717805	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to restoration of a 30 percent rating for post 
operative residuals of a right knee arthroscopic procedure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1986.

This matter purports to come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which reduced the evaluation assigned the 
service-connected right knee disorder to 10 percent.  

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

By means of a February 2003 rating decision the RO, in 
pertinent part, proposed to reduce disability rating assigned 
to the veteran's service-connected right knee disorder to 10 
percent.  She was notified of this in February 2003.  The 
veteran's "disagreement" with this "proposal to reduce" 
was received by VA on April 14, 2003.  See VA Form 21-4138.  

Thereafter, a rating decision dated on April 29, 2003, 
informed the veteran that the 30 percent rating had been 
decreased to 10 percent.  She was notified of this in May 
2003.  A statement of the case (SOC) issued the veteran in 
August 2003 addressed this matter, and, in so doing, informed 
the veteran of 38 C.F.R. § 3.105(e).  The veteran in February 
2004 supplied VA with a VA Form 9 (substantive appeal).  

Significantly, M21-1MR, Part 1, Chapter 5, Section B, 
provides that VA must not accept a "notice of disagreement" 
in response to a notice of proposed adverse action as a valid 
notice of disagreement.  Rather VA is to advise the 
beneficiary that a proposed adverse action is merely a 
preliminary action that is not appealable and that a notice 
of appellate rights will be furnished when a final decision 
is made shows the following:  VA adjudicators shall delete 
Veterans Appeals Control and Locator System record that was 
erroneously established.  In light of the foregoing the 
veteran's April 2003 notice of disagreement was accepted 
prematurely by the RO, and cannot serve as a disagreement to 
the rating decision which reduced the benefit.  

Looking further at the evidence, however, the veteran's 
February 2004 VA Form 9 does constitute a timely notice of 
disagreement to the RO's April 2003 reduction because it 
shows that she disagreed with the RO's decision to decrease 
her right knee rating from "30% to 10%."  The timely filing 
of a notice of disagreement initiates the appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA 
has not, however, issued a SOC as to the issue of restoration 
of a 30 percent rating for a right knee disorder.  38 C.F.R. 
§ 19.26 (2006).  To this, a January 2006 supplemental SOC 
(SSOC) erroneously dealt with the question of entitlement to 
a rating in excess of 20 percent for the veteran's service-
connected right knee disorder instead of entitlement to the 
restoration of a 30 percent rating.  Cf. Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).  Further, the SSOC did not 
include a mention of 38 C.F.R. § 3.105(e).  The Board is, 
therefore, obligated to remand this issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Finally, the Board observes that the September 2002 VA 
orthopedic examination report, the findings from which were 
utilized by the RO as a basis for its proposed reduction, 
shows that the examiner did not have access to the veteran's 
claim folders.  This fact draws into question the quality of 
the examination used to reduce the appellant's rating.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The RO must issue a statement of the case 
to the appellant and her representative 
on the issue of entitlement to 
restoration of a 30 percent rating for a 
right knee disorder.  The parties must be 
informed of the requirements to perfect 
an appeal with respect to this issue.  
If, and only if, the veteran perfects an 
appeal with respect to this matter in a 
timely manner, the RO should then ensure 
that any indicated development is 
completed before the case is returned to 
the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board or by the United States Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

